Citation Nr: 0943880	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-09 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, 
Arizona






THE ISSUE

Entitlement to unauthorized medical expenses incurred on 
November 6, 2005, at Sierra Valley Regional Health Center 
(SVRHC).  







ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

It was reported that the Veteran had active service from 
November 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and January 2006 
decisions of the Department of Veterans Affairs (VA) Medical 
Center (VAMC) in Tucson, Arizona, which denied the benefit 
sought on appeal.

In November 2009 the Veteran was scheduled to appear for a 
videoconference hearing.  He did not appear at this hearing, 
nor is there any indication that he wished to have his 
hearing rescheduled.  As such, the Board will proceed in 
deciding his appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has no service-connected disabilities.  

3.  The Veteran received emergency treatment at SVRHC on 
November 6, 2005.  

4.  The Veteran has Medicare Parts A and B as insurance 
coverage.  


CONCLUSION OF LAW

The criteria for reimbursement for private medical services 
the Veteran received at the SVRHC, on November 6, 2005, have 
not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the 
Board finds that any deficiency in VA's VCAA notice or 
development action is harmless error.

The Veteran is seeking entitlement to payment or 
reimbursement from VA of medical expenses incurred by him on 
November 6, 2005, at SVRHC.  The Veteran reported for 
treatment with complaints related to his diabetes mellitus.  
The Veteran advised that he sought emergency treatment at 
SVRHC after a nurse at the Tucson VAMC advised he seek 
medical treatment at the nearest hospital.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that the following three criteria are 
met: (a) The care and services rendered were either: (1) for 
an adjudicated service-connected disability, or (2) for a 
non-service-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
or (3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

In this case, service connection is not in effect for any 
disability.  The Veteran does not dispute this fact.  
Therefore, a preponderance of the evidence is against payment 
or reimbursement for private medical care, under the 
provisions of 38 U.S.C.A. § 1728.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act a veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.  Failure to satisfy 
any of the criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).

In December 2005, and again in January 2006, the VAMC in 
Tucson denied the Veteran's request for reimbursement based 
upon a finding that the Veteran had other healthcare 
coverage-specifically, the Veteran has Medicare Parts A and 
B.  There is documentation associated with the claims file 
showing the Veteran has had Medicare healthcare coverage 
since June 1990.  The Veteran has not disputed that he has 
Medicare coverage.  No specific findings were made with 
regard to the feasibility of VA facilities or the emergent 
nature of the medical treatment.  The issue of whether the 
Veteran's November 2006 treatment constituted a medical 
emergency need not be discussed because at least one criteria 
under 38 U.S.C.A. § 1725 has not been met; specifically, the 
Veteran had other healthcare coverage preceding his 
hospitalization.  

The main inquiry here is whether the Veteran is qualified for 
reimbursement of the non-VA medical treatment received at 
SVRHC.  As noted above, the Veteran has Medicare Parts A and 
B, and thus, VA is prohibited from reimbursing medical 
expenses incurred when the Veteran has other healthcare 
coverage.  As such, the Board finds that the Veteran is not 
entitled to reimbursement of medical expenses for treatment 
incurred at SVRHC on November 6, 2005, and his appeal is 
denied.  

ORDER

Reimbursement of unauthorized medical expenses incurred on 
November 6, 2005, at SVRHC is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


